UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7594



JOSEPH MINCEWICZ,

                                              Plaintiff - Appellant,

          versus


JOHN ARMSTRONG, Commissioner, State of Con-
necticut; JACK TOKARZ, Deputy Commissioner,
State of Connecticut; MR. SALIDINI, Contract
Monitor, State of Connecticut; RON ANGELONE,
Director, State of Virginia Department of Cor-
rections; EDWARD MORRIS, Deputy Director,
State of Virginia Department of Corrections;
S. K. YOUNG; MR. NAFF, Counselor, State of
Virginia   Department   of  Corrections;   MS.
HARRIS; A. P. HARVEY; R. B. PHILLIPS, Deputy
Warden, State of Virginia Department of Cor-
rections; M. JESSEE, Correctional Officer,
State of Virginia Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-822-7)


Submitted:   March 6, 2001                 Decided:   March 20, 2001


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joseph Mincewicz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joseph Mincewicz appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Mincewicz v. Armstrong, No. CA-00-822-7

(W.D. Va. Nov. 1, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2